FILED
                    UNITED STATES COURT OF APPEALS
                                                                        JUN 13 2016
                            FOR THE NINTH CIRCUIT                   MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




DIANA C. ANDERSON,                            No. 13-17594

              Plaintiff - Appellant,          D.C. No. 4:12-cv-00145-CKJ
                                              District of Arizona,
 v.                                           Tucson

SUN LIFE ASSURANCE OF CANADA,
INC. And COMMUNITY HEALTH                     ORDER
SYSTEMS INCORPORATED,

              Defendants - Appellees.


Before: McKEOWN, WARDLAW, and TALLMAN, Circuit Judges.

      Sun Life Assurance Company of Canada and Diana Anderson’s joint

motions to vacate the memorandum disposition dated April 6, 2016 and dismiss

this action with prejudice are GRANTED. Each party shall bear its own costs and

attorney’s fees.

      IT IS SO ORDERED.